Title: To Thomas Jefferson from William Prime, 16 June 1806
From: Prime, William
To: Jefferson, Thomas


                        
                            
                                to his Excellency, 
                            
                            
                                the President of the United State
                            
                            
                                16 June 1806
                            
                        
                        William Prime of the City and County of Washington, District of Columbia; Humbly represents That your
                            petitioner being unapprized of the requisitions in the Law directing on what conditions Spirituous Liquors might be sold
                            on the race ground in City of Washington, and being provided with necessaries for that purpose: your petitioner employed a
                            Mr. Johnson on the first morning of the races in said City, to Wait on the Clerk of the County afs’d for the purpose of
                            obtaining a Licence for your petitioner to retail Liquors as aforesaid, he your petitioner supposing the said Clerk had
                            the power of so doing—that said Johnson did immediately on the said day call on the said Clerk and inform him of the Wish
                            of your said petitioner to obtain said Licence—that said Clerk received the money for the Licence and directed the said
                            Johnson to inform your Petitioner that he might then proceed to sell with safety—that he the said Clerk would immediately
                            make a minute of the said application and that the Licence should be considered as granted from that time—your petitioner
                            further states that after he had received the information aforesaid, and not before he did proceed to sell at the said
                            race ground Supposing he was acting agreeable to Law—your petitioner however was presented by the Grand Jury for the said
                            County of Washington for selling Liquors on the said race ground at the time aforesaid without having a Licence for that
                            purpose according to Law—and on trial thereof altho your Petitioner proved the facts above represented he was Convicted of
                            said offence—that he has been fined by the Circuit Court of the County afs’d; in consequence of said conviction the sum of
                            Twenty pounds and said Court have given their Judgment for said sum and Costs—
                        Seeing therefore that the Offence of which your petitioner hath been Convicted and fined was Committed
                            ignorantly and against the design and will of your petitioner, and after he had sought to obtain from the officer of the
                            Court what was by Law required to authorize him so to do, and receiving the assurances of said officer that he was legally
                            authorized, and after paying said officer the Licence money required by Law—your petitioner prays the Clemency of your
                            Excellency, and that you will order and direct the fine and Costs in said Case to be remitted; and as in duty bound he
                            will ever pray & soforth
                        
                            Wm Prime
                            
                        
                        
                            On the trial of the case of Wm. Prime, the above facts appeared in Evidence, but the Court were of
                                opinion that they did not in law amount to a justification; and the fine of twenty pounds, Maryland Currency, being
                                fixed by law, without any discretion in the Court to impose a smaller, Judgment was rendered therefor.
                            We therefore the undersign’d Judges of the Circuit Court of the District of Columbia who were present at
                                the trial recommend respectfully to the President of the United States a remission of the said fine and costs.
                        
                        
                            W. Cranch.
                            Allen B Duckett
                            
                        
                        
                            Let a remission be granted
                        
                        
                            Th: Jefferson
                            
                             June 16. 06.
                        
                    